ICJ_068_ContinentalShelf_LBY_MLT_1982-07-27_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE,

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

ORDER OF 27 JULY 1982

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ORDONNANCE DU 27 JUILLET 1982
Official citation :

Continental Shelf (Libyan Arab Jamahiriya/ Malta),
Order of 27 July 1982, I. C.J. Reports 1982, p. 554.

Mode officiel de citation :

Plateau continental (Jamahiriya arabe libyenne/ Malte),
ordonnance du 27 juillet 1982, C.I.J. Recueil 1982, p. 554.

 

Sales number
N° de vente : 476

 

 

 
554

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1982

27 juillet 1982

AFFAIRE DU PLATEAU CONTINENTAL

(JAMABHIRIY A ARABE LIBYENNE/MALTE)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice,

Vu les articles 40 et 48 du Statut de la Cour et les articles 13, para-
graphe 3, 44 et 46 du Règlement de la Cour,

Considérant que, par lettre du 19 juillet 1982 déposée au Greffe de la
Cour le 26 juillet 1982, le secrétaire du comité populaire du Bureau
populaire de liaison avec l’étranger de la Jamahiriya arabe libyenne popu-
laire et socialiste et le ministre des affaires étrangères de la République de
Malte ont transmis au Greffier la copie certifiée conforme d’un compro-
mis, accompagné d’un échange de lettres, signé à La Valette le 23 mai 1976
et par lequel leurs gouvernements sont convenus de prier la Cour de
trancher la question suivante :

« Quels sont les principes et les règles de droit international qui
sont applicables à la délimitation de la zone du plateau continental
relevant de la République de Malte et de la zone du plateau conti-
nental relevant de la République arabe libyenne, et comment, dans
la pratique, ces principes et règles peuvent-ils être appliqués par
les deux Parties dans le cas d’espèce afin qu’elles puissent délimiter
ces zones sans difficulté par voie d’un accord, comme le prévoit
l'article III » ;

Considérant que le secrétaire du comité populaire du Bureau populaire
de liaison avec l’étranger de la Jamahiriya arabe libyenne et le ministre des
affaires étrangères de Malte ont également joint à leur lettre le procès-
verbal de l'échange des instruments de ratification du compromis, échange
qui a eu lieu à La Valette le 20 mars 1982 :

Considérant que l’article IV du compromis prévoit que celui-ci entrera

4

1982
27 juillet
Rôle général
n° 68
PLATEAU CONTINENTAL (ORDONNANCE 27 VII 82) 555

en vigueur à la date de l'échange des instruments de ratification et sera
notifié conjointement au Greffier de la Cour ;

Considérant que, dans la lettre susdite, les deux ministres ont indiqué
que M. Abdelrazeg El-Murtadi Suleiman avait été désigné comme agent de
la Jamahiriya arabe libyenne et M. Edgar Mizzi comme agent de Malte,
aux fins de l’affaire ;

Considérant que les vues des Parties sur les questions de procédure sont
énoncées à l’article II du compromis, au paragraphe 2 duquel elles sont
convenues que :

« Sans préjudice de toute question qui pourrait se poser quant à la
charge de la preuve, la procédure écrite se composera des piéces
suivantes :

a) Mémoires devant être soumis simultanément à la Cour par chacune
des Parties et échangés entre elles dans un délai de neuf mois à
compter de la date de la notification du présent compromis au
Greffier de la Cour.

b) Des répliques devant être soumises à la Cour de la même manière
par chacune des Parties et échangées entre elles dans un délai de
quatre mois à compter de la date de la soumission des mémoires au
Greffier.

c) D’autres pièces de procédure écrite pourront être présentées et
échangées de la même manière dans des délais qui seront fixés par
la Cour à la demande de l’une des Parties ou, si la Cour juge qu’il ya
lieu, après consultation avec les deux Parties » ;

Tenant compte de cet accord ainsi que le prévoit l’article 44, para-
graphe 2, du Règlement ;

Fixe au 26 avril 1983 la date d’expiration du délai pour le dépôt des
mémoires de la Jamahiriya arabe libyenne populaire et socialiste et de la
République de Malte ;

Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-sept juillet mil neuf cent quatre-vingt-deux, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement de la Jama-
hiriya arabe libyenne populaire et socialiste et au Gouvernement de la
République de Malte.

Le Vice-Président,
(Signé) José SETTE-CAMARA.
Le Greffier,
{Signé) Santiago TORRES BERNARDEZ.
